Citation Nr: 1314138	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the case for further development in January 2011.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.  This is so primarily because of a new theory of entitlement raised by the Veteran.  

The Veteran had previously argued that she had psychiatric disability due to sexual trauma experienced during military service.  An examination and medical opinion were provided on that question in February 2012.  Since that time, in a May 2012 statement, the Veteran has contended that she developed a major depressive disorder secondary to her service-connected eczema and/or the medications used to treat the eczema.  This secondary service connection question has not yet been addressed by an examiner.  (Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).)  

At the VA examination conducted in February 2012, the Veteran reported that she had been raped in 1981 while in service.  The examiner diagnosed the Veteran with major depressive disorder but found that she did not meet the diagnostic criteria to establish a diagnosis of PTSD.  The examiner found the Veteran's major depressive disorder to be due to "current life circumstances," not the in-service attack.  However, the examiner did not offer an opinion as to whether the disorder was otherwise linked to the Veteran's time in service, not just to the alleged assault.  As noted above, because the Veteran had not yet claimed a relationship between her psychiatric problems and her service-connected skin disorder, the examiner did not offer an opinion as to that possibility.  Such an opinion is now required.

The Board also notes that the Veteran was hospitalized for psychiatric disease in July and September 2012.  These records were obviously not considered by the February 2012 examiner.  Consequently, on remand, the examiner should be given the claims file and the records now filed in Virtual VA, including the aforementioned July and September 2012 records.

The agency of original jurisdiction (AOJ) must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and her representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must specifically provide notice concerning what is required to substantiate a claim for secondary service connection.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must again be scheduled for VA examination and notified that failure to report to the scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2012).  A psychiatrist or psychologist must review the Veteran's claims file, to include a copy of this remand and the records now filed in Virtual VA.  

The psychiatrist or psychologist should examine the Veteran, and provide an opinion as to 1) whether it is at least as likely as not that the Veteran has a current acquired psychiatric disorder that is directly related to her period of active military service, whether due to a sexual assault or otherwise, and 2) whether it is at least as likely as not that any diagnosed acquired psychiatric disorder has been caused or made chronically worse by her service-connected skin disorder or the medications used to treat that disorder.  All opinions must be set forth in detail and explained in the context of the record.  The examiner should refer to the record and/or medical principles relied on to determine whether psychiatric disability is attributable to military service or was caused or made worse by eczema or treatment therefor.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement, including on a secondary basis, should be set forth.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

